Citation Nr: 1455802	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  14-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service-connected pension benefits, for purposes of reimbursement to the person who bore the expenses of the Veteran's last illness.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Philadelphia Pension Management Center (PMC) that denied entitlement to pension benefits on the basis of excess countable income.  A notice of disagreement was received in October 2012.  

The Veteran died in April 2013, during the pendency of the appeal.  In June 2013, his three adult children filed claims for one-third each of the accrued benefits.  The claimants agreed, in February 2014, that S. would act as the appellant in this appeal, because she had actually paid the expenses, and was later partially reimbursed by her two brothers.  In a decision dated in February 2014, the PMC partially granted the accrued benefits claim, paying for burial expenses only.  In September 2014, the RO accepted the appellant's request to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008).  As such, the appellant is entitled to reimbursement as the person who bore the expense of last sickness or burial.  See 38 U.S.C.A. §§ 5121(a)(6), 5121A; 38 C.F.R. § 3.1000(a)(5).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  At the time of the Veteran's death in April 2013, a claim for pension benefits was pending.

2.  The Veteran was entitled to special monthly pension based on the need for aid and attendance from October 2011 to April 2013, in the total amount of $28,725.  

3.  The appellant paid the expenses of the Veteran's final illness from October 2011 to April 2013.  

4.  The appellant has already been paid $3,656.53, for burial expenses, leaving $25,068.47, for unreimbursed expenses of the Veteran's last illness.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension in the total amount of $25,068.47, as reimbursement of medical expenses pertaining to the Veteran's last illness have been met.  38 U.S.C.A. §§ 1521, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.23, 3.272, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014). Similarly, although, as discussed below, it appears that information received from the appellant the day before the June supplemental statement of the case (SSOC) was furnished was not considered by the PMC, in view of the outcome, it is not necessary to remand the file to the PMC for issuance of another SSOC.  

As noted above, the appellant, who is the Veteran's adult, non-dependent daughter, has been accepted as the substitute claimant solely for the purpose of reimbursement as the person who bore the expense of last illness or burial.  See 38 U.S.C.A. §§ 5121(a)(6), 5121A; 38 C.F.R. § 3.1000(a)(5).  She has already been awarded $3,656.53, as reimbursement for her payment of allowable funeral expenses.  This decision addresses expenses pertaining to the last illness.  "Last illness" is the period from the onset of the acute attack causing death to the date of death.  If, however, death resulted from a lingering or prolonged illness rather than an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  VA Adjudication Procedures Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section G.46.b.  The underlying cause of death of end-stage dementia noted on the death certificate satisfies the requirement of a lingering or prolonged illness.    

At the time of his October 2011 claim, the Veteran was 88 years old, and he had qualifying wartime service during the Korean conflict; as such, he was basically eligible for a rate of pension set by law, reduced by the amount of his countable income. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The December 2011 rating decision found that the Veteran was in need of assistance in performing routine activities of daily life.  Medical records, including an Aid and Attendance examination in September 2011 by J. Howard, M.D., noted the Veteran had been diagnosed with increasing cognitive decline, hypertension, seizure disorder, and status post status post coronary artery bypass graft (CABG).  He was unable to prepare his own meals, and required assisted living care, including assistance with managing medications.  He was found to be entitled to special monthly pension based on the need for regular aid and attendance, effective in October 2011.  

However, payment of pension benefits was denied because the PMC found that the Veteran's countable income exceeded the maximum applicable rate.  In this regard, pension benefits may only be paid if the claimant's annual income is below a certain amount, called the maximum annual pension rate (MAPR).  Any countable income of the Veteran will reduce the pension benefits, dollar for dollar, by the amount of the income.  If the Veteran's income exceeds the MAPR, he is not entitled to any pension benefits.  

The Veteran received income from Social Security Administration (SSA) benefits, and from a state retirement pension.  As he was informed by the PMC in December 2011, his annual income from these sources totaled $40,292, substantially in excess of the MAPR of $19,736 for a single Veteran in need of aid and attendance in effect at that time.  However, unreimbursed medical expenses paid by the veteran are excluded from income, if they exceed 5 percent of the maximum rate.  38 C.F.R. § 3.272(g).  In other words, qualifying medical expenses in excess of 5 percent of the maximum rate ($591 for 2011) may be applied to reduce countable income, dollar for dollar.  

The PMC only allowed $2,130 in medical expenses, consisting of medical insurance and Medicare premiums.  The appellant argues that the costs of the Veteran's residence in an assisted living facility, which will be referred to as "Emeritus," should be counted as medical expenses.  

The VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..."  M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.  

The Veteran was found to be entitled to aid and attendance benefits in the December 2011 decision, based on the assessment of a licensed physician.  Nevertheless, the PMC initially found the expenses qualified as medical expenses only for the period after the Veteran was transferred to the Memory Care unit in December 2012.  However, the business director of the Emeritus facility wrote, in January 2014, that the facility was a certified assisted living community with medical services, consisting of a nurse on duty 16 hours a day, and resident assistants who were certified nurse's aides.  She stated that from the time the Veteran moved into the facility in August 2011 until his move to the memory care in December 2012, Emeritus was providing 24 hour supervision, redirection for appropriate behavior, protection from the hazards of daily living, and medication management.  Further, a telephone call to Emeritus in April 2014 revealed that the Veteran required assistance with dressing, cueing to eat/attend meals, prompting to shower, and "self-performance" toileting upon admittance to the facility.  His admission was due to dementia and declining memory function with resultant detriments to his self-care.  

In June 2014, a written statement from the business office director of Emeritus was received, confirming that the appellant paid the amounts listed on attached documents.  The attached documents, which were duplicates of previously submitted documents, detailed the monthly amounts charged throughout the Veteran's residence in Emeritus from August 2011 to April 2013.  

Therefore, the criteria for consideration of the expenses of the Veteran's residence in Emeritus as deductible medical expenses have been met.  Moreover, the appellant has adequately documented that she was the individual who paid these expenses, which meet the criteria as the Veteran's "last expenses."  Indeed, the PMC determined, in an April 2014 deferred rating decision, that the criteria for including the Emeritus costs as deductible medical expenses had been met from the date of the Veteran's admission, and that the claim could be granted if verification that the appellant paid the amounts was received.  Although the requested verification was sent by fax to the PMC on the day before the last SSOC was furnished in June 2014, it appears as if the SSOC was issued before the evidence was associated with the Veteran's file.  

The PMC had already performed detailed calculations showing that the total amount of special monthly pension, at the aid and attendance rate, due the Veteran at the time of his death, based on his residence in an assisted living facility from the time of his claim in October 2011 to his death in April 2013, was $28,725.  Out of that, the appellant has already been awarded $3,656.53, leaving $25,068.67, due the appellant for reimbursement of expenses of the Veteran's last illness.  


ORDER

Entitlement to payment of special monthly pension in the amount of $25,068.67, to the appellant for reimbursement of the expenses of the Veteran's last illness is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


